DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to papers filed 02/25/2022.
Claims 5-9 and 17 have been amended. No claims have been newly canceled or newly added.
Claims 5-9 and 17 are currently pending.
Claims 7-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected specie, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/18/2021.

Claims 5-6 and 17 have been examined on their merits.

Rejections and/or objections not reiterated from previous office actions are hereby withdrawn due to amendment. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5-6 is rejected under 35 U.S.C. 103 as being unpatentable over Han et al (BMB Reports 2015) in view of Chen et al (Biochemical and Biophysical Research Communications 2009) and Guerriero et al (Blood 1995).
The amended claims are drawn to a method selected from the group consisting of (i)-(iv) (Applicant elected (I) culturing adult stem cells), comprising providing adult stem cells; and culturing the adult stem cells in a medium containing P1P, cP1P, and/or NAPS-1-P or a salt thereof, wherein the medium is free of animal blood serum or contains 0.1 to 3% by weight of animal blood serum.
Regarding claim 5, Han teach a method of culturing K562 or Hel cells (adult stem cells) with a culture medium that contains phytosphingosine (specifically phytosphingosine-1-phosphate) (abstract, page 694, Materials and Methods, cell Culture and Megakaryocyte differentiation).
Han does not teach using serum-free or low serum (0.1-3%) culture medium.
Chen teach that large amounts of megakaryocytes can be generated from serum-free expanded human CD34+ cells (Title, abstract). Avoiding the use of serum provides the benefit of rendering the megakaryocytes produced suitable for cell therapy (abstract, page 117, first column, last paragraph).
Guerriero teach that hematopoietic progenitor cells can be differentiated into megakaryocytes using a serum free liquid culture medium (Title, abstract). Guerriero teach that this serum-free method allows for the growth of relatively large number of highly purified megakaryocytic precursors and then mature megakaryocytes (MKs) and thus provides an in vitro experimental tool to dissect the cellular and molecular basis of megakaryocytopoiesis (abstract, page 3735, first column, last paragraph).
One of ordinary skill in the art would have been motivated to substitute the serum-free culture medium of Chen or Guerriero for the fetal bovine serum of Han, while keeping the differentiating agent of P1P as an additive, because Chen and Guerriero suggest that it is beneficial to avoid the use of serum when differentiating adult stem cells into megakaryocytes and that the serum can be replaced with other additives for proper cell growth. One of ordinary skill in the art would have made this substitution for all phospholipids tested because they provide additional information as to the details of megakaryocytopoiesis and Han suggest that additional testing is desirable (page 693 column 2-page 694, column 1). One of ordinary skill in the art would have had a reasonable expectation of success because Chen and Guerriero teach and demonstrate that serum-free culture media can be effective for the culture of adult stem cells into megakaryocytes.
Therefore the combined teachings of Han et al, Chen et al and Guerriero et al render obvious Applicant’s invention as claimed.


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Han et al (BMB Reports 2015) in view of Chen et al (Biochemical and Biophysical Research Communications 2009) and Guerriero et al (Blood 1995) as applied to claims 5-6 above, and further in view of Lee et al (Arch Dermatol Res. 2012).
Regarding claim 17, Han teach that phytosphingosine is used at a concentration of 1 µg/ml (page 692, Figure 1). Han do not teach wherein phytosphingosine is used in the range of 1nM to 50 µM.
Lee teach that when culturing human cells with phytosphingosine-1-phosphate (PhS1P) that a suitable concentration is 5 µM (page 675, Results, Figure 1).
One of ordinary skill in the art would have been motivated to optimize the concentration of phytosphingosine-1-phosphate in the method of Han to include approximately 5 µM because Lee suggest that this is a suitable concentration to use for PhS1P when culturing cells. One of ordinary skill in the art would have had a reasonable expectation of success because both Han and Lee are culturing human cells with phytosphingosine-1-phosphate.
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05).
The selection of specific concentrations clearly would have been a routine matter of optimization and experimentation on the part of the artisan of ordinary skill, said artisan recognizing that the amount and viability of the cells cultured would have been affected by these concentrations. 
Therefore the combined teaching of Han et al, Chen et al, Guerriero et al and Lee et al render obvious Applicant’s invention as claimed.


Response to Arguments
Applicant's arguments filed 02/25/2022 have been fully considered but they are not persuasive. Applicant’s arguments have been addressed in so far as they relate to the new rejections above.
Applicant argues that Han disclose that, among various phospholipids and sphingolipids which were tested for megakaryocyte differentiating inducing ability, only phytosphingosine promotes megakaryocyte differentiation of myeloid leukemia cells and points to Figure 1 of Han as evidence. Applicant argues that a person of ordinary skill in the art would not have been motivated to use phytosphingosine-1-phosphate rather than phytosphingosine to promote proliferation of adult stem cells.
This is not found persuasive. Figure 1 shows that phytosphingosine-1-phosphate has more activity than the control sample and also that activity is concentration dependent. Since Guerriero indicate that serum-free culture provides an in vitro experimental tool to dissect the cellular and molecular basis of megakaryocytopoiesis (abstract) and Han suggest that differentiation activity is concentration dependent, one would be motivated to include similar phospholipids at higher concentrations, such as phytosphingosine-1-phosphate, to provide additional information with regard to the mechanism of megakaryocyte differentiation.
Applicant argues that Han employs 10% fetal bovine serum and is silent with regard to serum-free medium or serum that is 0.1 to 3 wt%.
This is not found persuasive. One of ordinary skill in the art would have been motivated to substitute the serum-free culture medium of Chen or Guerriero for the fetal bovine serum of Han, while keeping the differentiating agent of P1P as an additive, because Chen and Guerriero suggest that it is beneficial to avoid the use of serum when differentiating adult stem cells into megakaryocytes and that the serum can be replaced with other additives for proper cell growth.
Applicant argues that Chen, Guerriero, or Lee remedy the deficiencies of Han.
This is not found persuasive as Han is not deemed to be deficient.
Applicant requests rejoined of withdrawn claims as claim 5 is now allowable.
This is not found persuasive as claim 5 is not yet deemed to be allowable.
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.



Conclusion
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA J SCHUBERG whose telephone number is (571)272-3347. The examiner can normally be reached 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAURA J. SCHUBERG
Primary Examiner
Art Unit 1632



/LAURA SCHUBERG/Primary Examiner, Art Unit 1632